Title: To George Washington from Henry Laurens, 21 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir,
                        York Town [Pa.] 21st May 1778
                    
                    I dispatched Barry this Morning with a Letter which I had the honour of writing to Your Excellency last Night.
                    The present is for the sole purpose of transmitting the Inclosed Act of Congress of this date to enable Your Excellency to answer General Sir William Howe’s late proposition for Exchange of prisoners. I have the honor to be With the greatest Esteem & Regard Sir Your Excellency’s Most obedient & most humble servant
                    
                        Henry Laurens,President of Congress.
                    
                